DETAILED ACTION
1. Applicant's response, filed 2 February 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 18-20 are cancelled.
Claim 22-26 are newly added.
Claims 1-17 and 21-26 are currently pending.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 March 2020.
Claims 1-14, 16-17 and 21-26 are under examination herein.
Claims 1-14, 16-17 and 21-26 are rejected.
Claims 1, 5, and 22-26 are objected to.

Priority
4. The effective filing date of claims 1-14, 16-17 and 21 is 12 February 2017. 

Drawings
5. Figures 1A-5, 6C, 7C-10A, 11A-12A, and 13-22 are executed in color. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
It is noted that although a petition to accept color drawings was filed on 12 February 2021, this petition was denied in an action mailed 5 May 2021. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings.

Response to Arguments
6. It is noted that Applicant’s Remarks do not address the objection to the drawings. 

Specification
7. The objection to the specification is withdrawn in view of the amendment to the specification filed 2 February 2022.  

Claim Objections
8. The objection to claim 1 is withdrawn in view of the claim amendments filed 2 February 2022. However, further consideration has necessitated a new objection to claim 1, as set forth below.

9. Claims 1, 5, and 22-26 are objected to because of the following informalities: 
Claim 1 – 
“according a presentation PPV determination method” in line 5 should be “according to a presentation PPV determination method”.
“with peptide sequence selected in (b)” in line 33 should be “with one or more of the peptide sequences selected in (b)” in order to properly annotate the antecedent basis for this term in the claim.  
Claim 5 – “comprising” in line 1 should be “comprises”.
Claim 23 – insert a period at the end of the sentence as a period is required at the end of every claim. 
Claims 22 and 24-26  - “wherein trained machine learning HLA-peptide presentation prediction model” in lines 1-2 should be “wherein the trained machine learning HLA-peptide presentation prediction model” in order to properly annotate the antecedent basis for this term in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10. The previously recited rejections of claims 1-14, 16-17 and 21 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 2 February 2022.

11. Claims 5, 8, 11, 13-14 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 5, and those claims dependent therefrom, recite the limitations “the mono-allelic training data” in line 1, “the recombinant affinity acceptor peptide tagged MHC protein” in line 3 and “the training cells” in line 8. There is a lack of antecedent basis for these terms as there is no previous recitation of these terms in claim 5 nor in claim 1, from which claim 5 depends. It is suggested to amend claim 5 to depend from claim 2 to overcome this rejection. For examination purposes, it will be interpreted that claim 5 depends from claim 2.
Claim 17 recites “the anti-affinity acceptor peptide reagent” in line 1 There is a lack of antecedent basis for this limitation in the claim as there is no previous recitation of an anti-affinity acceptor peptide reagent in claim 17 nor in claims 1-3, from which claim 17 depends. It is suggested to amend claim 17 to dependent claim 5 to overcome this rejection. For examination purposes, it is interpreted that claim 17 depends from claim 5. 

Response to Arguments
12. Applicant’s remarks filed 2 February 2022 have been fully considered but they do not pertain to the new grounds of rejection cited above. 

Claim Interpretation
13. Claim 2 recites the limitation “wherein the plurality of parameters are based on mono-allelic training data from cells expressing (A) a recombinant affinity acceptor peptide tagged MHC protein and (B) an endogenous MHC protein that is different than the MHC protein of the recombinant affinity acceptor peptide tagged MHC protein”. Claim 3 recites “wherein the affinity acceptor peptide is Biotin Acceptor Protein (BAP)”. Claim 5 recites “wherein the mono-allelic training data comprises: … (3) an observation by mass spectrometry that one or more of the training peptide sequences of the plurality was presented by the recombinant affinity acceptor tagged MHC protein immunoprecipitated from the training cells using an anti-affinity acceptor peptide reagent”. Claim 6 recites limitations for two different affinity acceptor peptides on a first and second MHC molecule.   observation is an observation by mass spectrometry that one or more training peptides was presented by the recombinant affinity acceptor tagged MHC protein immunoprecipitated from lysed training cells using an anti-affinity acceptor peptide reagent”. Claim 7 recites “wherein the training cells are an antigen presenting cell line”. Claim 8 recites “wherein the observation is an observation by mass spectrometry that one or more of the training peptides was presented by the recombinant affinity acceptor tagged MHC protein immunoprecipitated from intact training cells using an anti-affinity acceptor peptide reagent”. Claim 11 and 13-14 recites additional information included in the mono-allelic training data. Claim 17 recites “wherein the anti-affinity acceptor peptide reagent is biotin”. Claim 21 recites “wherein the training cells express multiple endogenous MHC proteins”.
The limitation of these claims regarding the types of training cells and the properties of the training cells represented by the mono-allelic training data and the methods by which this data was measured using mass spectrometry are still interpreted as data representations of that information and does not require actually carrying out the physical measurements or obtaining the particular types of training cells recited in the claims in order to carry out the claimed invention. It is noted that these limitations equate to product-by-process limitations that define the process which was used previously to produce the product (the data representation of the mono-allelic training data) outside the metes and bounds of the claimed invention. As the data itself is a binary representation of if the peptide is presented by an MHC protein of a particular type of training cell or not from a mass spectrometric measurement, it does not appear from the record that the steps of the immunoprecipitation reaction or the affinity tagging of the MHC protein change the structure of the data itself from observations by mass spectrometry that utilize different methods of immunoprecipitation. Furthermore, the limitations on the training cells expressing (A) a recombinant affinity acceptor peptide tagged MHC protein and (B) a different endogenous MHC also equate to product-by-process limitations that limit the define the cells used in the process of obtaining the observation by mass spectrometry. Therefore, the limitations of claims 2-3, 5-8, 17 and 21 pertaining to the recombinant affinity acceptor tag and the immunoprecipitation from the training cells using an anti-affinity acceptor peptide reagent are considered product-by-process limitations and art that provides the same type of product will anticipate these claim limitations as they would provide an equivalent data product.  

14. Claim 22 recites “wherein trained machine learning HLA-peptide presentation prediction model has a positive predictive value (PPV) of at least 0.25 when amino acid information of a plurality of test peptide sequences are processed to generate a plurality of test presentation predictions, each test presentation prediction indicative of a likelihood that the one or more proteins encoded by an HLA allele of a cell of the subject can present a given test peptide sequence of the plurality of test peptide sequences, wherein the plurality of test peptide sequences comprises at least 500 test peptide sequences comprising: (i) at least one hit peptide sequence identified by mass spectrometry to be presented by an HLA protein expressed in cells, and (ii) at least 499 decoy peptide sequences contained within a protein encoded by a genome of an organism, wherein the organism and the subject are the same species, wherein the plurality of test peptide sequences comprises a ratio of 1:499 of the at least one hit peptide sequence to the at least 499 decoy peptide sequences and a top 0.2% of the plurality of test peptide sequences are predicted to be presented by the HLA protein expressed in cells by the trained machine learning HLA-peptide presentation prediction model”. Claim 23 recites “wherein (i) the at least one hit peptide sequence comprises at least 10 hit peptide sequences, and (ii) the at least 499 decoy peptide sequences comprise at least 4,990 decoy peptide sequences”. These limitations attempt to further limit the structure of the trained machine learning HLA-peptide presentation prediction model based on a particular method of determining the PPV using a particular set of training peptides. However, the use of the word when in this wherein clause implies that these limitations are not required to be performed within the metes and bounds of the invention but rather equate to product-by-process limitations that define the process which was used previously to produce the product (the trained machine learning algorithm) outside the metes and bounds of the claimed invention. Therefore, art that provides the same type of product will anticipate these claim limitations as they would provide an equivalent data product.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15. The rejection of claims 4 as being anticipated by Yelensky et al. (US 2017/0199961 A1; effectively filed 16 Dec. 2015; previously cited) is withdrawn in view of the claim amendments filed 2 February 2022.

16. Claims 1-3, 5-14, 16-17 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yelensky et al. (US 2017/0199961 A1; effectively filed 16 Dec. 2015; previously cited). The italicized text corresponds to the instant claim limitations. Any newly recited portions are necessitated by claim amendment.
With respect to claims 1-3, 5, 7-8, 16-17 and 21, Yelensky et al. discloses at para. [0092] methods for identifying neoantigens from a tumor of a subject that are likely to be presented on the cell surface of the tumor and/or are likely to be immunogenic. Yelensky et al. discloses at paras. [0092] and [0508]-[0511] that the method includes obtaining sequencing data from the tumor cell of the subject that is used to obtain data representing peptide sequences of each of a set of neoantigens and inputting the peptide sequences of each neoantigens into one or more presentation models that generate a set of numerical likelihoods that each of the neoantigens is presented by one or more MHC alleles on the tumor cell surface of the tumor cell of the subject using a computer processor ((a) inputting amino acid sequence information of a set of candidate peptide sequences expressed by cancer cells of a single human subject, using a computer processor, into a trained machine learning immunoprecipitated HLA- peptide presentation prediction model … to generate a plurality of presentation predictions, wherein each presentation prediction of the plurality of presentation predictions is indicative of a presentation likelihood that a peptide sequence of the set of candidate peptide sequences is presented by an MHC protein of the single human subject in claim 1). Yelensky et al. discloses at paras. [0093], [0108]-[0110], [0120], [0150]-[0151], [0163], [0172], and [0295]-[0467] that the presentation model is a machine learning model trained on a set of reference data obtained from a plurality of distinct subjects and that the reference data includes the sequences of training peptides, data representing the MHC peptidome sequences and mass spectrometric data that the training peptide sequences were presented in a plurality of samples with one or more MHC alleles associated with each training peptide sequence (wherein the trained machine learning immunoprecipitated HLA-peptide presentation prediction model comprises (i) a plurality of parameters in claim 1; wherein the plurality of parameters are based on mono-allelic training data from cells expressing (A) a recombinant affinity acceptor peptide tagged MHC protein and (b) an endogenous MHC protein that is different than the MHC protein of the recombinant affinity acceptor peptide tagged MHC protein in claim 2; wherein the mono-allelic training data comprises: (1) a plurality of training peptide sequences, wherein each training peptide sequence of the plurality is associated with the recombinant affinity acceptor peptide tagged MHC protein, (2) an identity of the recombinant affinity acceptor peptide tagged MHC protein associated with each training peptide sequence of the plurality, and (3) an observation by mass spectrometry that one or more of the training peptide sequences of the plurality was presented by the recombinant affinity acceptor tagged MHC protein immunoprecipitated from training cells using an anti-affinity acceptor peptide reagent in claim 5; and wherein the method further comprises training the trained machine learning HLA-peptide presentation prediction model with additional training data in claim 163Application Serial No. 16/692,544). Yelensky et al. also discloses at para. [0099] that the presentation model is a function representing the dependence between the amino acid sequence information and the presentation likelihood ((ii) a function representing a relation between the amino acid sequence information received as input and the presentation likelihood generated as an output based on the amino acid sequence information and the plurality of parameters). Yelensky et al. also discloses at paras. [0497]-[0502] and Fig. 13I that an example presentation model that was trained using the single-allele mass spectrometric data and other mass spectrometric data from tumor samples, the network dependency functions were modified to incorporate mRNA quantification data through a log function, and that this model term “Example Model, with RNA” was able to achieve a PPV value of approximately 30% (a trained machine learning immunoprecipitated HLA-peptide presentation prediction model having a peptide presentation prediction value (PPV) of at least 0.25 according to a presentation PPV determination method in claim 1). Yelensky et al. then discloses at paras. [0092] and [0137] selecting a subset of the set of neoantigens based on the set of numerical likelihoods to generate a set of selected neoantigens ((b) selecting, based at least on the plurality of presentation predictions, a subset of peptide sequences of the of candidate peptide sequences to generate a set of selected peptide sequences). Yelensky et al. further discloses at para. [0128] administering a tumor vaccine comprising the set of selected neoantigens to the subject ((c) administering to the single human subject a pharmaceutical composition comprising: (i) a polypeptide with one or more of the selected peptide sequences, (ii) a polynucleotide encoding the polypeptide of (i); (iii) APCs comprising (i) or (ii), or (iv) T cells comprising a T cell receptor (TCR) specific for an MHC of the single human subject in complex with peptide sequence selected in (b)). As to the limitations of claims 2-3, 5-8, 17 and 21 and as discussed in the above claim interpretation section, these limitations are anticipated by the observation of presentation in the mass spectrometric data taught by Yelensky et al. above as they provide an equivalent product, i.e. the data representation of the presentation by MHC proteins for training peptides from mass spectrometric data.  
Regarding claim 6, Yelensky et al. discloses at paras. [0152]-[0153] and [0306]; Fig. 2C that the training samples includes cell that are engineered to express a plurality of MHC class I or class II alleles (wherein the training cells express:(a) a first recombinant affinity acceptor tagged MHC protein comprising a first MHC molecule and a first affinity acceptor peptide; and (b) a second recombinant affinity acceptor tagged MHC protein comprising a second MHC molecule and a second affinity acceptor peptide, wherein the first MHC molecule and the second MHC molecule are non-identical; and wherein the first affinity acceptor peptide and the second affinity acceptor peptide are non- identical). 
Concerning claim 9, Yelensky et al. discloses at para. [0200] that the neoantigens include peptide sequences that comprise tumor specific mutations (wherein each candidate sequence of the plurality of candidate peptide sequences comprises a cancer specific mutation). 
Pertaining to claim 10, Yelensky et al. discloses at paras. [0092] and [0181]-[0198] that the neoantigens are obtained by obtaining whole genome tumor nucleotide data and determining that the neoantigens comprises at least one alteration that makes it distinct from the corresponding wild-type (wherein the plurality of candidate peptide sequences expressed by cancer cells of a single human subject are identified by comparing whole genome or whole exome sequence information from the cancer cells of the single human subject to whole genome or whole exome sequence information from non-cancer cells of the single human subject, and identifying nucleic acid sequences unique to the cancer cells and not present in the non-cancer cells).
As to claim 11, Yelensky et al. discloses at paras. [0121]-[0122], [0164]-[0165] and [0305]-[0319] that the training data includes binding stability and affinity of the peptide with the MHC allele as well as the expression level of the proteins (wherein the training data further comprises, amino acid physical properties, peptide physical properties, expression level of the source protein of the peptide within a cell, protein stability, protein translation rate, ubiquitination sites, protein degradation rate, translational efficiencies from ribosomal profiling, protein cleavability, protein localization, motifs of host protein that facilitate TAP transport, host protein is subject to autophagy, motifs that favor ribosomal stalling, and/or protein features that favor non-sense mediated degradation (NMD) in claim 11).
With respect to claim 12, Yelensky et al. discloses at paras. [0129]-[0136] producing a tumor vaccine comprising the set of selected neoantigens (formulating the pharmaceutical composition).
Regarding claim 13, Yelensky et al. discloses at paras. [0150], [0154]-[0155] and [0172] that the training data includes identifying a set of training peptide sequences that are presented by MHC alleles presented by the training samples and that the sample includes human cell lines or tumor samples from a plurality of patients and that the training peptide sequences are present in the tumor samples (wherein the training peptides comprise endogenous peptides of the training cells). 
Concerning claim 14, Yelensky et al. discloses at para. [0172] that the training peptides are derived from tumor samples (wherein the training data further comprises sequence information of peptides associated with a disease in a peptide library).
Pertaining to claims 22-23, Yelensky et al. discloses at paras. [0500]-[0501] that each model was trained on a combination of the single-allele mass spectrometry data from the IEDB data set and other mass spectrometric data sets and that this included 9,830 presented peptides from a total of 52,156,540 peptides and that the “Example Model, with RNA” was able to achieve approximately 30% PPV using this test data set. As discussed above in the claim interpretation section, the limitations of claims 22-23 for the test peptides equate to product-by-process limitations that are not required to be performed within the metes and bounds of the claimed invention. The Yelensky et al. reference discloses an equivalent trained machine learning HLA-peptide presentation prediction model that achieves an equivalent PPV with similar ratios of hit to decoy peptide sequences. Therefore, these limitations are anticipated by the Yelensky et al. reference because the Yelensky et al. reference provides an equivalent product.

Response to Arguments
17. Applicant's arguments filed 2 February 2022 have been fully considered but they are not persuasive. Applicant asserts that Yelensky does not teach all of the elements of amended independent claim 1 because Yelensky does not teach nor suggest a method of treating cancer using “trained machine learning immunoprecipitated HLA-peptide presentation prediction model having a peptide presentation prediction value (PPV) of at least 0.25 using a PPV determination method to generate a plurality of presentation predictions” (pg. 8, paras. 2-4 of Applicant’s Remarks). This argument is not persuasive.
As discussed above, Yelensky et al. discloses at paras. [0093], [0108]-[0110], [0120], [0150]-[0151], [0163], [0172], and [0295]-[0467] that the presentation model is a machine learning model trained on a set of reference data obtained from a plurality of distinct subjects and that the reference data includes the sequences of training peptides, data representing the MHC peptidome sequences and mass spectrometric data that the training peptide sequences were presented in a plurality of samples with one or more MHC alleles associated with each training peptide sequence. Yelensky et al. also discloses at paras. [0497]-[0502] and Fig. 13I that an example presentation model that was trained using the single-allele mass spectrometric data and other mass spectrometric data, the network dependency functions were modified to incorporate mRNA quantification data through a log function, and that this model term “Example Model, with RNA” was able to achieve a PPV value of approximately 30%. Therefore, Yelensky et al. does disclose a trained machine learning HLA peptide-presentation prediction model that is able to achieve a PPV of at least 0.25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18. Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yelensky et al. (US 2017/0199961 A1; effectively filed 16 Dec. 2015; previously cited). This rejection is newly recited and necessitated by claim amendment.
With respect to claims 24-26, Yelensky et al. discloses methods for identifying neoantigens from a tumor of a subject that are likely to be presented on the cell surface of the tumor and/or are likely to be immunogenic (para. [0092]). Yelensky et al. discloses that the method includes obtaining sequencing data from the tumor cell of the subject that is used to obtain data representing peptide sequences of each of a set of neoantigens and inputting the peptide sequences of each neoantigens into one or more presentation models that generate a set of numerical likelihoods that each of the neoantigens is presented by one or more MHC alleles on the tumor cell surface of the tumor cell of the subject using a computer processor (paras. [0092] and [0508]-[0511]). Yelensky et al. discloses that the presentation model is a machine learning model trained on a set of reference data obtained from a plurality of distinct subjects and that the reference data includes the sequences of training peptides, data representing the MHC peptidome sequences and mass spectrometric data that the training peptide sequences were presented in a plurality of samples with one or more MHC alleles associated with each training peptide sequence (paras. [0093], [0108]-[0110], [0120], [0150]-[0151], [0163], [0172], and [0295]-[0467]3Application Serial No. 16/692,544). Yelensky et al. also discloses that the presentation model is a function representing the dependence between the amino acid sequence information and the presentation likelihood (para. [0099]). Yelensky et al. also discloses that an example presentation model that was trained using the single-allele mass spectrometric data and other mass spectrometric data from tumor samples, the network dependency functions were modified to incorporate mRNA quantification data through a log function, and that this model term “Example Model, with RNA” was able to achieve a PPV value of approximately 30% at a recall rate of 20% (paras. [0497]-[0502] and Fig. 13I). Yelensky et al. then discloses selecting a subset of the set of neoantigens based on the set of numerical likelihoods to generate a set of selected neoantigens (paras. [0092] and [0137]). Yelensky et al. further discloses administering a tumor vaccine comprising the set of selected neoantigens to the subject (para. [0128]).
Yelensky et al. does not explicitly recite that the trained machine learning model has a PPV of more than 0.3 according to the presentation PPV determination method in claims 24-26. However, as discussed above, Yelensky et al. discloses that the prior art trained machine learning model is able to achieve a PPV of approximately 0.3 at a recall rate of 20% (para. [0501] and Fig. 13I). Therefore, although the prior art range does not explicitly overlap with the claimed range, the claimed range is close to the range is the prior art because a PPV value of 0.3 is directly adjacent to the lower value of “more than 0.3” and therefore the properties of the model would be expected to be very similar. A prima facie case of obviousness exists where claimed ranges are so close that one would expect them to have the same properties (see MPEP 2144.05). Therefore, the invention is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
19. Claims 1, 4-5, 9 and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-7, 9-10 and 19 of U.S. Patent No.11,183,272 B2 (newly cited). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader and anticipated by the claims of the ‘272 patent.

Conclusion
20. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
21. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	22. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631